Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 5/31/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
112 (B) rejection set forth on 3/2/2022 has been withdrawn due to the amendments filed on 5/31/2022.
The drawing objection set forth on 3/2/2022 has been withdrawn.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth on 5/31/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the cradle further comprises a raised section in the recess to allow one of the plurality of different connection interfaces to become exposed via the selective activation mechanism by sliding to the raised section”, in conjunction with the remaining elements. 
Dependent claims 2-3 and 6-19 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurian (U.S 2017/0208697 A1) – Discloses A docking station comprising: a triangular prism shaped body; and a cradle proximal to a top section of the triangular prism shaped body for detachably receiving a mobile device, wherein the cradle comprises a plurality of different connection interfaces to provide a selectable connection with a complementary connection interface of the mobile device, wherein the cradle further comprises a recess and a selective activation mechanism in the recess to expose one of the plurality of different connection interfaces for connection with a complementary connection interface of the mobile device, but fails to disclose wherein the cradle further comprises a raised section in the recess to allow one of the plurality of different connection interfaces to become exposed via the selective activation mechanism by sliding to the raised section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835